FILED
                            NOT FOR PUBLICATION                               DEC 23 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID LEE HILL,                                   No. 13-15799

               Petitioner - Appellant,            D.C. No. 4:11-cv-04793-YGR

  v.
                                                  MEMORANDUM*
TIM V. VIRGA, Warden,

               Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                      Argued and Submitted December 9, 2014
                             San Francisco, California

Before: O’SCANNLAIN, FISHER, and HURWITZ, Circuit Judges.

       David Hill appeals the district court’s denial of his petition for habeas

corpus, brought pursuant to 28 U.S.C. § 2254. He argues that his rights under the

Confrontation Clause were violated by the admission of hearsay relied on by the

state’s expert witness. Hill also argues that his Due Process rights were violated by



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the admission of the expert’s testimony, the testimony of non-expert police

officers, and evidence of gang crimes and shootings. Under the highly deferential

standard of AEDPA, we cannot conclude that the California Court of Appeal

unreasonably denied Hill’s claims.

      The Supreme Court has not clearly established that the admission of out-of-

court statements relied on by an expert violates the Confrontation Clause. See

Williams v. Illinois, 132 S.Ct. 2221, 2228 (2012) (plurality opinion) (concluding

that the statements at issue were not offered for their truth or were not testimonial);

id. at 2247–48 (Breyer, J., concurring) (describing a doctrinal division regarding

whether expert basis testimony is “testimonial”); id. at 2255 (Thomas, J.,

concurring in judgment) (concluding the statements at issue were not testimonial).

      Further, the state court was not unreasonable in concluding that Hill’s Due

Process rights were not violated. Under the strict standards of AEDPA, the state

court’s ruling was not an unreasonable application of clearly established Supreme

Court precedent. See Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009)

(explaining the Supreme Court “has not yet made a clear ruling that admission of

irrelevant or overtly prejudicial evidence constitutes a due process violation

sufficient to warrant issuance of the writ [of habeas corpus]”).

      AFFIRMED.


                                           2